Citation Nr: 1012486	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 10 
percent for a shell fragment wound scar on the left thigh 
with a retained foreign body.

2.  Entitlement to a disability rating higher than 10 
percent for a shell fragment wound scar on the right calf 
with a retained foreign body.

3.  Entitlement to a disability rating higher than 10 
percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) is 
from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio (Tiger Team).  The RO in New Orleans, Louisiana, has 
since assumed jurisdiction, and that office forwarded the 
appeal to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

In regards to the claims concerning shell fragment wounds, 
the Board has carefully examined the February 2008 VA 
compensation examinations conducted for the purpose of 
assessing the nature and severity of the service-connected 
left thigh and right calf disabilities, and finds that these 
examinations are inadequate for rating purposes.  

These deficiencies include the lack of review of the claims 
file by the VA examiner, the lack of findings that would 
permit the Board to determine the joints that were damaged 
as a result of the fragment wounds, the extent of the 
current joint damage, the nerves that were damaged as a 
result of the fragment wounds, and, the extent of the 
current nerve damage.
Consequently, the Board finds that these claims must be 
remanded for further examination to determine the current 
nature and extent of the Veteran's disabilities.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In regards to the Veteran's claim for an increased rating 
for his left knee, VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  38 
U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran in this case has already undergone a VA 
examination with respect to his increased rating claim, the 
Board finds, for the reasons discussed below, that an 
additional examination is warranted in order to fully and 
fairly assess the merits of his claim.

The United States Court of Appeals for Veterans Claims 
(Court/CAVC) has held that when a Veteran claims that a 
disability is worse than when originally rated or last 
examined by VA, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey, 6 Vet. App. at 
381 (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment 
of the disability since the previous examination).  See 
also, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In February 2008, the RO arranged for a VA compensation 
examination to assess the severity of the Veteran's 
traumatic arthritis of the left knee.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  VA Medical Center (VAMC) outpatient 
treatment records since that VA compensation examination 
show that the Veteran's left knee disorder may be worsening.  
Specifically, the Veteran has reported complaints of "giving 
out" in the left knee, using a cane, falling, tripping, and 
pain.  

The Veteran therefore also needs to be reexamined to 
reassess the severity of his traumatic arthritis of the left 
knee, and address all applicable rating criteria.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the 
Veteran for an appropriate examination 
to determine the current severity of 
his residuals of a shell fragment wound 
scar on the left thigh with a retained 
foreign body, his residuals of a shell 
fragment wound scar on the right calf 
with a retained foreign body, and his 
traumatic arthritis of the left knee.

The Veteran's claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be conducted.  The 
examiner should identify all residuals 
attributable to the Veteran's service-
connected disabilities, to include any 
scars, muscle, orthopedic, and 
neurological residuals.

The examiner should report the range of 
motion measurements for the bilateral 
legs and knees, as appropriate.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should 
additionally be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left and right ankle/foot are 
used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment in terms of slight, 
moderate, moderately severe, and 
severe, including any muscle impairment 
of the affected Muscle Groups.  

The examiner(s) should also state 
whether there are any neurological 
residuals associated with the Veteran's 
service-connected disabilities and 
identify any nerves involved.  If so, 
the examiner(s) should also 
specifically discuss the extent, if 
any, of paralysis of the nerves 
involved.

Finally, the examination report must 
provide complete rationale for all 
findings and conclusions.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.



These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



